Citation Nr: 1227829	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  95-35 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for myositis with limitation of motion of the lumbar spine (hereinafter, "lumbar spine disorder") from June 3, 2002.

2.  Entitlement to a rating in excess of 20 percent for myositis with limitation of motion of the cervical spine (hereinafter, "cervical spine disorder") from June 3, 2002.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The appellant had active service from November 1992 to April 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 1994 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In pertinent part, the RO established service connection for cervicodorsolumbosacral strain, and assigned an initial 10 percent evaluation effective from May 1, 1993.

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) in February 1998.  A transcript of the hearing has been associated with the Veteran's VA claim file.  Unfortunately, the VLJ who conducted this hearing is no longer with the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the VLJ who conducted a hearing.  See 38 C.F.R. § 20.707.  Accordingly, correspondence was sent to the Veteran in April 2012 to apprise him of this fact, and to inquire whether a new hearing was desired in this case.  The correspondence informed the Veteran that if he did not respond within 30 days from the date of that letter, then the Board would assume he did not desire a new hearing and would proceed accordingly.  No response appears to be of record from the Veteran regarding this correspondence.  Therefore, it is presumed no new hearing is desired in the case, and the Board will proceed with adjudication of the appeal based upon the evidence of record.

During the pendency of this case, there have been various changes to the assigned rating.  For example, in a January 2005 rating decision, the RO assigned separate evaluations for myositis with limitation of motion of the cervical spine and the lumbar spine, and increased the evaluation to 20 percent disabling effective June 3, 2002. 

This case was previously before the Board in May 1998, July 2004, September 2006, and March 2009.  In May 1998, July 2004, and September 2006 the Board remanded the case for further development.  In March 2009, the Board determined that the Veteran was entitled to a rating of 20 percent and no more for cervicodorsolumbosacral strain prior to June 3, 2002.  The Board also denied an associated claim of entitlement to an initial evaluation in excess of 10 percent for a service-connected left knee disorder.  Finally, the Board remanded the issues of entitlement to ratings in excess of 20 percent for the service-connected lumbar and cervical spine disorders for further development to include a VA medical examination to evaluate the current nature and severity of these disabilities.  Such an examination was accomplished in December 2009, and, as detailed below, the Board finds it is adequate for resolution of this case.  All other development directed by the Board's remands in this case appear to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998). See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As a final introductory matter, the Board observes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011 Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that there is no additional evidence in the Virtual VA file that is material to the Veteran's appeal and, thus, no need to address the specific contents of that file at this time.

Regarding the issues that were formally adjudicated by the Board in March 2009, nothing in the record reflects the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Therefore, these issues have been resolved and are no longer before the Board for adjudication.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Both the Veteran's service-connected lumbar and cervical spine disorders have been manifested by complaints of pain throughout the pendency of this case.

3.  Neither the Veteran's service-connected lumbar or cervical spine disorder have been manifested by evidence of intervertebral disc syndrome; incapacitating episodes as defined by VA regulations having total duration of 4 to 6 weeks during a 12 month period; severe strain with listing of the whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion; ankylosis; and/or associated neurologic impairment.

4.  For the period from June 3, 2002, the Veteran's service-connected lumbar spine disorder has not been manifested by severe limitation of motion; or forward flexion of the thoracolumbar spine limited to 30 degrees or less.

5.  For the period from June 3, 2002, the Veteran's service-connected cervical spine disorder is not manifested by severe limitation of motion; or forward flexion of the cervical spine to 15 degrees or less.

6.  Throughout the pendency of this appeal, the Veteran's service-connected lumbar and cervical spine disorders have been adequately compensated by the rating schedule.  Moreover, those service-connected disabilities have not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the service-connected lumbar spine disorder from June 3, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

2.  The criteria for a rating in excess of 20 percent for the service-connected cervical spine disorder from June 3, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293, 5295 (2002).

3.  The criteria for referral for increased ratings for the Veteran's service-connected lumbar and cervical spine disorders have not been met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, the VCAA was enacted in November 2000, after the initial adjudication of the present appeal by the December 1994 rating decision that is the focus of this case.  Therefore, it was impossible to provide notice of the VCAA before the initial adjudication in that claim.  Indeed, VA's General Counsel has held that the failure to do so under such circumstances does not constitute error.  See VAOGCPREC 7- 2004.  Under such circumstances, the United States Court of Appeals for the Federal Circuit has indicated that this defect can be remedied by a fully compliant VCAA notice issued prior to a readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

The Board further observes that the present appeal originated with a disagreement with an initial rating assigned for cervicodorsolumbosacral strain following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board observes that the Veteran was sent VCAA-compliant notification via letters dated in July 2004, September 2006, January 2007, March 2007, and December 2009.  All of these letters were sent prior to the most recent readjudication of the case below via a June 2010 Supplemental Statement of the Case (SSOC).  In pertinent part, these letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims, to include from his accredited representative, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the February 1998 Board hearing.  As detailed in the Introduction, the VLJ who conducted this hearing is no longer with the Board, and the Veteran's actions indicate a new hearing is not desired in the case.  Moreover, nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated the existence of outstanding evidence documenting symptoms of either his service-connected lumbar or cervical spine disorder that is not already documented by the evidence on file.

With respect to the aforementioned February 1998 Board hearing, the Court y held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ who conducted the February 1998 hearing correctly noted the current appellate issues, and asked questions to clarify the Veteran's contentions and treatment history.  Although the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims, the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board also observes that the Veteran was accorded VA medical examinations in June 2002 and December 2009 which evaluated the service-connected lumbar and cervical spine disorders.  In pertinent part, these examinations noted symptoms of these service-connected disabilities that are consistent with the treatment records and relevant rating criteria.  Moreover, no inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated that either disability has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that the criteria for evaluating spine disabilities was substantially revised during the pendency of this appeal.  For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating intervertebral disc syndrome were amended, effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly enacted provisions of this section allow for intervertebral disc syndrome (preoperatively or postoperatively) to be evaluated based either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  In addition, effective September 26, 2003, further changes have been made to the remaining criteria for evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  These changes are listed under Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now embodying the recently revised provisions of the former Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General Counsel, it was held that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the Veteran, and, if the amendment is more favorable, apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000).

In view of the foregoing, the Board will adjudicate whether the Veteran is entitled to increased ratings for his service-connected lumbar and/or cervical spine disorders under either the "old" or "new" criteria.

Prior to September 23, 2002, Diagnostic Code 5293 provided for evaluation of intervertebral disc syndrome.  Under this Code, intervertebral disc syndrome is assigned a noncompensable rating when it postoperative, cured.  A 10 percent evaluation is assigned when it is mild.  Moderate symptoms with recurring attacks are assigned a 20 percent evaluation.  Severe symptoms, with recurring attacks and intermittent relief are assigned a 40 percent evaluation.  Pronounced symptoms, that are persistent and compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief are assigned a 60 percent evaluation.  The maximum evaluation available under Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a (2002).

For the period since September 23, 2002, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a , Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449  (June 10, 2004). 

Prior to September 26, 2003, Diagnostic Code 5290 evaluated limitation of motion of the cervical spine.  Under this Code, when the limitation of motion of the cervical spine was slight, a 10 percent rating was provided.  When the limitation of motion was moderate, a 20 percent rating was provided.  When the limitation of motion was severe, a rating of 30 percent is warranted.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5292 provided for the evaluation of limitation of motion of the lumbar spine.  When the limitation of motion of the lumbar spine is slight, a 10 percent rating is provided.  When the limitation of motion is moderate, a 20 percent rating is provided.  When the limitation of motion is severe, a rating of 40 percent is warranted.  38 C.F.R. § 4.71a  (2002). 

Former Diagnostic Code 5295 provided for the evaluation of lumbosacral strain.  With characteristic pain on motion, a rating of 10 percent is provided.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position, a rating of 20 percent is provided.  When severe with listing of the whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, a rating of 40 percent is provided.  38 C.F.R. § 4.71a.

The Board observes that the words "slight" and "moderate" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Webster's New World Dictionary, Third College Edition (1988) 871. 

For the period since September 26, 2003, the amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a  General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  Id.  

Although the criteria under former Diagnostic Codes 5290 and 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations. In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion when rating spine disabilities under the old criteria. 

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation. 

An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455  (Aug. 27, 2003). 

Analysis

In this case, and for the reasons stated below, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his either service-connected lumbar or cervical spine disorder for the period since June 3, 2002.

Initially, the Board observes that Veteran has never been diagnosed with intervertebral disc syndrome of his lumbar or cervical spines.  No such impairment has been demonstrated on radiologic studies, to include X-ray and/or MRI reports of these spines.  Further, a June 2002 VA neurologic examination found that the Veteran had a diagnosis of back strain, and that there was no significant neurological dysfunction.  A concurrent examination of the spine diagnosed cervical dorsolumbar parevertebral myositis.  The more recent December 2009 VA examination diagnosed mild to moderate chronic lumbosacral strain, and moderate chronic cervical strain.  Therefore, it does not appear that either former Diagnostic Code 5293 or the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board further notes that even if it were to consider the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Veteran would still not be entitled to a rating in excess of 20 percent for his service-connected lumbar and/or cervical spine disorders.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  For example, he reported at the June 2002 VA spine examination that he had approximately eight or nine acute severe bouts of cervical, dorsal, or lumbar back pain during which he would seek medical treatment.  However, there is no indication in the evidence, to include the medical treatment records, that such episodes had a total duration of 4 to 6 weeks during a 12 month period.  Moreover, there is no indication in the evidence, to include the medical treatment records, that bed rest was prescribed by a physician for this period.  Further, the December 2009 VA examination noted that he had not had an incapacitating episode, as defined by the VA regulations, for either the lumbar or cervical spines during the past 12 months.  As such, he is not entitled to a rating in excess of 20 percent under this Formula.

The Board also finds that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected lumbar and/or cervical spine disorders under former Diagnostic Code 5295.  Specifically, there is no indication in the treatment records or VA medical examinations that either of these service-connected disabilities have been manifested by severe strain with listing of the whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.

The Board does find that both the Veteran's service-connected lumbar and cervical spine disorders have been manifested by complaints of pain throughout the pendency of this case.  Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, are for consideration in this case.  However, the issue is whether these complaints would result in functional impairment to the extent that higher rating(s) are warranted, to include during flare-ups.  For the reasons expressed below, the Board finds that they do not.

For the period from June 3, 2002, the Veteran's service-connected lumbar spine disorder has not been manifested by severe limitation of motion; or forward flexion of the thoracolumbar spine limited to 30 degrees or less.  The June 2002 VA examination showed forward flexion to 60 degrees, backward extension to 25 degrees, lateral flexions to 40 degrees, and rotations to 35 degrees.  Although there was evidence of painful motion, there was no indication of any additional functional impairment during flare-ups.  The more recent December 2009 VA examination found he had forward flexion of the lumbar spine to 80 degrees, with pain at 80 to 90 degrees; right and left lateral flexion to 30 degrees, with pain at 20 to 30 degrees; right rotation to 45 degrees, with pain at 30 degrees; left rotation to 30 degrees, with pain at 20 degrees; and extension to 10 degrees, indicating there was pain throughout.  Moreover, there was no additional loss of function of the lumbar spine from pain, fatigue, weakness or lack of endurance after 3 repetitions.  As such, it appears that he does not have severe limitation of motion when compared to normal so as to warrant a rating in excess of 20 percent under former Diagnostic Code 5292, or under the current General Rating Formula for Diseases and Injuries of the Spine.

The Board acknowledges that the December 2009 VA examiner estimated that the Veteran would have an additional 30 percent limitation of function of his daily activities during flare-up of his lumbar spine disorder.  However, even assuming that applies to the extent of his range of motion, it still does not satisfy the criteria for a rating in excess of 20 percent.  For example, 30 percent of forward flexion would be 24 degrees (80 x 0.3), which would put forward flexion at 56 degrees (80 - 24), which is still in excess of 30 degrees, and indicates he has the majority of forward flexion (i.e., it does not indicate severe limitation).  Similar results are shown for lateral flexion and rotation.  For lateral flexion 30 percent would be 9 degrees (30 x 0.3) which indicates 21 degrees of lateral flexion (30 - 9).  The same results apply for left rotation.  For right rotation, 30 percent would be 13.5 degrees (45 x 0.3) which indicates 31.5 degrees of right rotation.  

Similarly, for the period from June 3, 2002, the Veteran's service-connected cervical spine disorder has not been manifested by severe limitation of motion; or forward flexion of the cervical spine to 15 degrees or less.  The June 2002 VA spine examination showed the cervical spine and forward flexion and backward extension to 30 degrees, lateral flexion to 30 degrees, and rotations to 55 degrees.  Although there was evidence of painful motion, there was no indication of any additional functional impairment during flare-ups.  The more recent December 2009 VA examination found he had forward flexion of the cervical spine to 45 degrees, with pain at 30 degrees; extension and right lateral flexion to 30 degrees; left lateral flexion to 20 degrees; right lateral rotation to 60 degrees; and left lateral rotation to 40 degrees.  There was no additional loss of function of the lumbar spine from pain, fatigue, weakness or lack of endurance after 3 repetitions.  As such, it appears that he does not have severe limitation of motion when compared to normal so as to warrant a rating in excess of 20 percent under former Diagnostic Code 5290, or under the current General Rating Formula for Diseases and Injuries of the Spine.

The December 2009 VA examiner did indicate that the Veteran would have additional 40 percent limitation of daily activities during flare-up of his cervical spine condition.  Even assuming this applies to the specific ranges of motion, 40 percent of forward flexion would be 18 degrees (45 x 0.4) which indicates forward flexion would be 27 degrees (45 - 18), which is still in excess of 15 degrees.

The Board also finds that neither portion of the spine has been diagnosed with ankylosis during the pendency of this case.  Moreover, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The aforementioned range of motion findings for both spines clearly reflect that he does not have immobility and consolidation of either spine.  As such, neither disability is entitled to a rating in excess of 20 percent on this basis under the General Rating Formula for Diseases and Injuries of the Spine.

The Board further finds that neither the service-connected lumbar or cervical spine disorders is manifested by associated neurologic impairment.  As stated above, a June 2002 VA neurologic examination found that the Veteran had a diagnosis of back strain, and that there was no significant neurological dysfunction.  There was also no such impairment noted on the concurrent VA spine examination, or the more recent December 2009 VA examination, which included a neurologic evaluation.  Accordingly, he is not entitled to a separate rating for associated neurologic impairment under Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a schedular rating in excess of 20 percent for either his service-connected lumbar or cervical spine disorder under any of the potentially applicable Diagnostic Codes.

Other Considerations

In making the above determination, the Board took into consideration whether "stated" rating(s) could be assigned for the service-connected lumbar and/or cervical spine disorders pursuant to the holdings of Fenderson, supra, and Hart, supra.  However, a thorough review of the record does not indicate any distinctive period(s) where either disability met or nearly approximated the criteria for ratings in excess of those currently in effect.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Board concurs with the RO's determination that consideration of an extraschedular rating is not warranted in this case.  The record indicates that both disabilities are primarily manifested by complaints of pain and resulting functional impairment, to include limitation of motion.  Such symptomatology is adequately reflected by the current schedular criteria.  He does not otherwise appear to have any symptoms for either disability that is not covered by the applicable schedular criteria.  Although there is evidence of medical treatment for both the lumbar and cervical spine disorders, there is no indication of hospitalization during the period from June 3, 2002.  In fact, the March 2009 VA examination noted that the surgical history for both disabilities was unremarkable.  Further, while the Board acknowledges that these disabilities due result in some degree of occupational impairment, the Board is of the opinion that such impairment has been adequately compensation by the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (Noting that the disability rating itself is recognition that industrial capabilities are impaired).  In addition, there is no evidence in the record of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

In this case, the Board notes that the record does not indicate the Veteran is unemployable due solely to his service-connected lumbar and cervical spine disorders.  Although he was unemployed at the time of the June 2002 VA examinations, and it was indicated he last worked in March of that year, the more recent March 2009 examination noted that the Veteran had been employed for the past 1.5 years as a computer technician.  Moreover, the Veteran stated that he was able to perform his occupation despite his lumbar and cervical spine conditions, but with limitations.  He also indicated that he would be able to perform a desk job despite these conditions, but would have to move around for 1 to 2 minutes after being seated at a desk for 15 minutes to avoid flare-ups.  As with the adjudication of an extraschedular rating, such impairment appears to be adequately reflected by the current schedular evaluations.  Therefore, no further consideration of a TDIU is warranted based on the facts of this case.






ORDER

A rating in excess of 20 percent for the service-connected lumbar spine disorder from June 3, 2002, is denied.

A rating in excess of 20 percent for the service-connected cervical spine disorder from June 3, 2002, is denied.



____________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


